
	

113 HR 1423 : Taxpayers Right-To-Know Act
U.S. House of Representatives
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 1423
		IN THE SENATE OF THE UNITED STATES
		February 26, 2014ReceivedFebruary 27, 2014Read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To provide taxpayers with an annual report disclosing the cost and performance of Government
			 programs and areas of duplication among them, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Taxpayers Right-To-Know Act.
		2.Cost and performance of Government programs
			(a)AmendmentSection 1122(a) of title 31, United States Code, is amended by adding at the end the following:
				
					(3)Additional information
						(A)In generalInformation for each program described under paragraph (1) shall include the following to be
			 updated not less than annually:
							(i)The total administrative cost of the program for the previous fiscal year.
							(ii)The expenditures for services for the program for the previous fiscal year.
							(iii)An estimate of the number of clients served by the program and beneficiaries who received
			 assistance under the program (if applicable) for the previous fiscal year.
							(iv)An estimate of, for the previous fiscal year—
								(I)the number of full-time Federal employees who administer the program; and
								(II)the number of full-time employees whose salary is paid in part or full by the Federal Government
			 through a grant or contract, a subaward of a grant or contract, a
			 cooperative agreement, or another form of financial award or assistance
			 who administer or assist in administering the program.
								(v)An identification of the specific statute that authorizes the program, including whether such
			 authorization is expired.
							(vi)Any finding of duplication or overlap identified by internal review, an Inspector General, the
			 Government Accountability Office, or other report to the agency about the
			 program.
							(vii)Any program performance reviews (including program performance reports required under section
			 1116).
							(B)DefinitionsIn this paragraph:
							(i)Administrative costThe term administrative cost has the meaning as determined by the Director of the Office of Management and Budget under section
			 504(b)(2) of Public Law 111–85 (31 U.S.C. 1105 note), except the term shall also include, for purposes of that section and this paragraph, with
			 respect to an agency—
								(I)costs incurred by the agency as well as costs incurred by grantees, subgrantees, and other
			 recipients of funds from a grant program or other program administered by
			 the agency; and
								(II)expenses related to personnel salaries and benefits, property management, travel, program
			 management, promotion, reviews and audits, case management, and
			 communication about, promotion of, and outreach for programs and program
			 activities administered by the agency.
								(ii)ServicesThe term services has the meaning provided by the Director of the Office of Management and Budget and shall be
			 limited to only activities, assistance, and aid that provide a direct
			 benefit to a recipient, such as the provision of medical care, assistance
			 for housing or tuition, or financial support (including grants and loans).
							.
			(b)Expired grant fundingNot later than February 1 of each fiscal year, the Director of the Office of Management and Budget
			 shall publish on the public website of the Office of Management and Budget
			 the total amount of undisbursed grant funding remaining in grant accounts
			 for which the period of availability to the grantee has expired.
			3.Government Accountability Office requirements relating to identification, consolidation, and
			 elimination of duplicative Government programsSection 21 of the Statutory Pay-As-You-Go Act of 2010 (31 U.S.C. 712 note) is amended by inserting (a) before the first sentence and by adding at the end the following:
			
				(b)The Comptroller General shall maintain and provide regular updates, on not less than an annual
			 basis to a publicly available website that tracks the status of responses
			 by Departments and the Congress to suggested actions that the Comptroller
			 General has previously identified in annual reports under subsection (a).
			 The status of these suggested actions shall be tracked for an appropriate
			 period to be determined by the Comptroller General. The requirements of
			 this subsection shall apply during the effective period of subsection (a).
				.
		4.Classified informationNothing in this Act shall, or the amendments made by this Act, be construed to require the
			 disclosure of classified information.
		5.Regulations and implementation
			(a)RegulationsNot later than 120 days after the date of the enactment of this Act, the Director of the Office of
			 Management and Budget shall prescribe regulations to implement this Act,
			 and the amendments made by this Act.
			(b)ImplementationThis Act, and the amendments made by this Act, shall be implemented not later than one year after
			 the date of the enactment of this Act.
			(c)No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act, or the amendments
			 made by this Act.
			
	Passed the House of Representatives February 25, 2014.Karen L. Haas,Clerk
